Citation Nr: 1134557	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  11-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for gouty arthritis.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a chronic low back disability.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a chronic right ankle disability.

4.  Whether new and material evidence has been presented to reopen a claim for service connection for tendonitis of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 and from October 1980 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, declined to reopen the Veteran's claims for service connection for gouty arthritis, a chronic low back disability, a right ankle disability, and tendonitis of the left ankle.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in May 2011.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  

The issues of entitlement to increased ratings for right and left knee disabilities have been raised by the record in an October 2009 statement from the Veteran.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In March 2005, the RO denied the Veteran's initial claim for service connection for gouty arthritis, and the Veteran did not appeal the decision.  

2.  Evidence received since the March 2005 RO decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for gouty arthritis, and raises a reasonable possibility of substantiating the claim.  

3.  Gouty arthritis was initially demonstrated three years after active duty, and there has been no demonstration by competent medical, or competent and credible lay, evidence that the Veteran's gouty arthritis is related to the Veteran's active duty.  

4.  In March 2005, the RO denied the Veteran's initial claim for service connection for a low back disability, and the Veteran did not appeal the decision.  

5.  Evidence received since the March 2005 RO decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  

6.  In March 2005, the RO denied the Veteran's initial claim for service connection for a right ankle disability, and the Veteran did not appeal the decision.  

7.  Evidence received since the March 2005 RO decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disability, and raises a reasonable possibility of substantiating the claim.  


8.  In May 1999, the RO denied the Veteran's initial claim for service connection for tendonitis of the left ankle.  The claim was reconsidered after the passage of the Veterans Claims Assistance Act of 2000 and again denied in a November 2001 rating decision.  The Veteran did not appeal the November 2001 determination and it became final.  

9.  In March 2005, the RO declined to reopen the Veteran's previously denied claim for service connection for tendonitis of the left ankle, and the Veteran did not appeal the decision.  

10.  Evidence received since the March 2005 RO decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for tendonitis of the left ankle, and does not raise a reasonable possibility of substantiating it.  


CONCLUSIONS OF LAW

1.  The unappealed March 2005 RO decision that denied service connection for gouty arthritis is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for gouty arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Gouty arthritis was not incurred in or aggravated in military service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  

4.  The unappealed March 2005 RO decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002). 

5.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The unappealed March 2005 RO decision that denied service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2002). 

7.  New and material evidence has been received to reopen the claim of service connection for a right ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

8.  The unappealed March 2005 RO decision that denied reopening the claim for service connection for tendonitis of the left ankle is final.  38 U.S.C.A. § 7105 (West 2002).  

9.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tendonitis of the left ankle and may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

In an October 2008 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding the basis for the denials of his previous claims, what was necessary to reopen the previously denied claims, what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Hence, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, private medical statements, lay statements, and the Veteran's statements and hearing testimony provided before the undersigned Veterans Law Judge in May 2011.  VA's duty to provide medical examinations and or obtain opinions relative to the Veteran's claims will be addressed in the analysis below.  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim); Voerth v. West, 13 Vet. App. 117, 120 (1999) (holding that in Savage the Court had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Gouty Arthritis

The RO denied the Veteran's initial claim service connection for gouty arthritis in a March 2005 rating decision.  The evidence of record at the time of the decision included the Veteran's service treatment records, which did not show any complaints of, or treatment for, gouty arthritis.  Based on this evidence, the RO concluded that the Veteran did not have gouty arthritis that was manifest in service or within one year of his discharge from service.  Notice of the determination and his appellate rights were issued in March 2005.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In July 2008, the Veteran filed a request that his claim be reopened.  He submitted private medical records that showed that the Veteran had been diagnosed with recurrent gouty arthritis and a lay statement from W.J.B., dated in November 2009, reporting that the Veteran experienced "[g]out arthritis" during service.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran's gouty arthritis began during military service.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been submitted, and the claim is reopened.  

However, based on the evidence of record, the Board finds that service connection for gouty arthritis is not warranted on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a) or on the basis of continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) because there is no competent medical or competent and credible lay evidence that shows that the disease was manifest in service or to a compensable degree within one year of the Veteran's discharge from service.  Additionally, there has been no probative competent medical, or competent and credible lay, evidence which relates current gouty arthritis to service, pursuant to 38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not show any treatment for, or a diagnosis of gouty arthritis.  The Veteran and W.J.B. are competent to provide statements as to the Veteran's experience of joint pain in service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, they are not competent to diagnose gouty arthritis.  Id.  Simply stated, the Veteran's and W.J.B.'s statements and opinions regarding the presence or etiology of gouty arthritis in service or shortly thereafter lack probative value and do not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Gouty arthritis is a complex disorder that requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Moreover, the Veteran testified at his personal hearing in May 2011 that his gouty arthritis was not initially diagnosed until 2002, three years after his discharge from service.  While the Veteran testified at his hearing to having problems in service, a detailed examination in service in April 1999 noted the various complaints in regard to his joints, but there were no reported complaints or findings indicating gouty arthritis.  The objective evidence does not support the Veteran's assertions.  The Board finds that the Veteran's and W.J.B.'s current statements to the effect that the disease began during his active duty service are not credible and are accorded little weight in supporting the claim.  

To the extent that an etiological opinion has not been obtained, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, there are no service treatment reports denoting treatment for the disability at issue.  Indeed the April 1999 examination is against his claim.  As such the Board has determined that there is no competent and credible evidence of record in support of the claim.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for gouty arthritis because there is no competent medical evidence that the disease was clinically demonstrated in service or within one year of the Veteran's discharge, and there has been no competent medical, or competent and credible lay, evidence that relates current gouty arthritis to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Hence, the claim is denied.  


Low Back Disability

The RO denied the Veteran's initial claim service connection for a low back disability in a March 2005 rating decision.  The evidence of record at the time of the decision included the Veteran's service treatment records, which showed treatment for acute back pain.  However, no chronic disability was found upon separation examination.  The current medical evidence included an August 2004 memorandum that showed that there was X-ray evidence of minor spondylosis.  Based on this evidence, the RO concluded that the Veteran did not provide any current evidence of a chronic back condition or a nexus between his current diagnosis and military service.  Notice of the determination and his appellate rights were issued in March 2005.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In July 2008, the Veteran filed a request that his claim be reopened.  He submitted private medical records that showed that the Veteran had been diagnosed with chronic back syndrome with spondylosis.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran has a chronic back disability.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been submitted, and the claim is reopened.  

The Board also finds that additional development is required to satisfy VA's duty to assist the Veteran in developing this claim.  Hence, a merits decision on the matter of entitlement to service connection will be deferred.  

Chronic Right Ankle Disability

The RO denied the Veteran's initial claim service connection for a right ankle disability in a March 2005 rating decision.  The evidence of record at the time of the decision included the Veteran's service treatment records, which showed treatment for an acute right ankle sprain.  However, no chronic disability was found upon separation examination.  The current medical evidence included an August 2004 memorandum that noted that the Veteran had post traumatic pain in the right and left ankles.  Based on this evidence, the RO concluded that the Veteran did not provide any current evidence of a chronic right ankle disability or a nexus between his current complaints and military service.  Notice of the determination and his appellate rights were issued in March 2005.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In July 2008, the Veteran filed a request that his claim be reopened.  He submitted private medical records that showed that the Veteran had been diagnosed with degenerative joint disease of both ankles.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran has a chronic right ankle disability.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been submitted, and the claim is reopened.  

The Board also finds that additional development is required to satisfy VA's duty to assist the Veteran in developing this claim.  Hence, a merits decision on the matter of entitlement to service connection will be deferred.  

Tendonitis of the Left Ankle

The RO denied the Veteran's initial claim service connection for tendonitis of the left ankle in a May 1999 rating decision.  The RO reconsidered the claim after the VCAA was enacted and again denied it in a November 2001 rating decision.  The evidence of record at the time of the May 1999 and November 2001 rating decisions included the Veteran's service treatment records, which showed treatment for tendonitis of the left ankle and current X-ray evidence of degenerative joint disease of the left ankle.  Based on this evidence, the RO concluded that the Veteran did not provide any current evidence of a chronic left ankle disability that was related to his military service.  Notice of the second determination and his appellate rights were issued in November 2001.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In August 2004, the Veteran filed a request to reopen the claim.  The additional evidence he submitted included an August 2004 memorandum from a private physician noting that the Veteran posttraumatic pain in both ankles, left greater than right.  He had limited range of motion, but X-rays were unremarkable.  Based on this evidence, the RO concluded that the Veteran did not provide any additional evidence showing that he had a chronic left ankle disability that was related to his military service.  Notice of the second determination and his appellate rights were issued in March 2005.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In July 2008, the Veteran filed a request that his claim be reopened.  The additional evidence submitted included private and VA treatment records that show the Veteran has been diagnosed with osteoarthritis of the left ankle, social security administration records, lay statements, and the Veteran's statements and personal hearing testimony.  The evidence does not provide a link between the Veteran's current disability and his military service.  

The Board finds this additional evidence associated with the claims file since the March 2005 denial is new, in that it was not previously of record, however, it does not raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has not been received to reopen the claim.  As the additional evidence fails to show that the Veteran has tendonitis or a chronic left ankle disability as a result of his military service or that his arthritis of the left ankle was manifest within one year of his discharge from service (i.e., by October 2000), the Board finds that new and material evidence has not been received to reopen the claim.  


The Veteran has been provided with ample opportunity to present competent medical evidence to support his request to reopen his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  The Veteran's statements and hearing testimony are cumulative and redundant in nature and are insufficient to reopen the claim.  Moreover, the additional medical evidence does not demonstrate that the Veteran has a chronic left ankle disability that was incurred in or aggravated by his active service, nor does it establish that arthritis of the left ankle was manifest to a compensable degree within one year of his discharge from active duty.  The Board observes that the earliest X-ray evidence of the Veteran's current osteoarthritis of the left ankle was dated in November 2007, more than five years after the Veteran's separation from service.  (X-rays in June 2001 showed degenerative changes in the ankle, but arthritis was not diagnosed).  

For the reasons explained above, the Board finds that new and material evidence has not been received to reopen the claim.  Hence, the claim must be denied.  


ORDER

New and material evidence has been received and the claim for service connection for gouty arthritis is reopened; to this extent only the appeal is granted.  

Service connection for gouty arthritis is denied.  

New and material evidence has been received and the claim for service connection for a low back disability is reopened; to this extent only the appeal is granted.  

New and material evidence has been received and the claim for service connection for a right ankle disability is reopened; to this extent only the appeal is granted.  

New and material evidence has not been received and the claim for service connection for tendonitis of the left ankle is not reopened.  


REMAND

As discussed above, the Board has reopened two of the Veteran's claims and has determined that additional evidentiary development is necessary.  In particular, the Board finds that a VA examination is necessary in order to fulfill VA's duty to assist in the development of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for a low back disability and a right ankle disability since discharge from service.  After securing any necessary release, the RO should obtain these records.  

2.  Thereafter, RO should schedule the Veteran for a VA joints examination.  The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Is at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic low back disability that began in or is otherwise related to his active military service?
b. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic right ankle disability that began in or is otherwise related to his active military service?  

3.  After undertaking any additional development deemed to be appropriate, readjudicate the reopened claims for service connection for a low back disability and a right ankle disability.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


